Citation Nr: 1009391	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a right corneal 
scar, status post eye injury, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran failed to appear for an August 2009 VA 
compensation and pension examination.

2.  The Veteran's visual acuity, best corrected, is 20/25 for 
both eyes.
  
3.  The Veteran's right corneal scar, status post eye injury, 
is asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for a right corneal 
scar, status post eye injury are not met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in 
January 2006 and May 2008. These letters told the Veteran 
that he could substantiate the claim with evidence that the 
disability had worsened, notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his increased rating claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  

The May 2008 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the May 2008 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment, including service 
treatment records and records from various federal agencies. 
Additionally, the Veteran was provided a proper VA 
examination in response to his increased rating claim for a 
corneal scar in April 2006.

The record reflects that the Veteran was afforded the 
opportunity for another VA examination in August 2009.  A 
copy of the letter advising him of the examination is in the 
record.  The Veteran failed to appear at this examination. No 
reason for the failure to report was shown, and the Veteran 
made no attempt to contact VA to request that his examination 
be rescheduled.  The Veteran has also not argued that good 
cause exists for his failure to appear at his scheduled VA 
examination.

Where a claimant fails without good cause to report for a 
necessary examination scheduled in conjunction with a claim 
for increase, the claim will be denied.  38 C.F.R. § 3.655 
(2009).  It is not clear that the August 2009 examination was 
necessary, inasmuch as an April 2006 examination contained 
the findings necessary to evaluate the eye disability and 
there was no allegation of a change in the condition since 
that examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Corneal Scar

Service treatment records indicate that the Veteran was 
playing volleyball in July 1967 when his sunglasses broke, 
apparently striking him in the eye.  Some small pieces of 
glass were removed and a fairly large laceration was observed 
almost in the center of the eye.  

In a November 1989 rating decision, the RO granted service 
connection for a corneal scar, status post eye injury, and 
assigned a noncompensable rating under Diagnostic Code 6009.  
A claim for an increased rating was received in January 2006.

Although the criteria for rating disabilities of the eye were 
recently revised, effective December 10, 2008, these new 
criteria only apply to claims filed on or after December 10, 
2008. See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).

In April 2006, the Veteran was afforded a VA examination, 
where he reported a right corneal laceration in 1967 and 
complained of degradation of vision.  The examiner reported 
that visual acuity, uncorrected, was 20/60 for both eyes.  
Visual acuity, best corrected, was 20/30-far and 20/25-near 
for both eyes.  Pupils were rough, equal, and reactive, with 
no afferent papillary defect.  

Extraocular movements were full and color vision was intact.  
Each eye lid had dermatochalasis, white conjunctiva, and the 
cornea of the right eye had a linear oblique deep stromal 
scar, from the 7 to 9 o'clock position, at mid-periphery; the 
cornea of the left eye was clear.  The anterior chamber of 
each eye was deep and quiet.  The iris of each eye was intact 
and the lens of each eye had moderate nuclear sclerosis (+2 
NS).  Vitreous were clear in each eye, disc were pink and 
flat optic nerve heads with a cup disc ratio of .35 were 
observed.  Blood vessels were unremarkable, macular were 
clear, and periphery was flat and clear in each eye.  The 
visual field by Goldmann perimeter for each eye was full.  

The examiner diagnosed a corneal and deep linear scar at mid-
periphery, temporally, of the right eye; immature cataracts 
of both eyes, and refractive error (myopic astigmatism and 
presbyopia) of both eyes.

In October 2008, the Veteran underwent a VA ophthalmology 
consultation.  His corrected visual acuity was 20/25 for both 
eyes, "wearing" was 20/25 for both eyes, and refraction was 
20/20- for both eyes.  Conjunctiva for both eyes was quiet.  
The right cornea revealed a right linear scar inferior 
temporally, with slight supination, and epithelial opacity 
just inferiorally temporal to center.  The left cornea was 
clear.  The Veteran deferred dilation, and the examiner noted 
the Veteran would call for an appointment within the next few 
months.  The examiner diagnosed the Veteran with a corneal 
scar of the right eye, which was stable.

The right corneal scar, status post eye injury is rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6009. 

Under Diagnostic Code 6009, an unhealed injury of the eye, in 
chronic form, is to be rated from 0 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required. 38 C.F.R. § 4.75.  
Refractive error of the eye is not a disease or injury under 
VA law. See 38 C.F.R. § 3.303(c). 

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability. 38 C.F.R. § 3.383(a)(1).

In other words, where only one eye is service-connected and 
the Veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes. 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity. Diagnostic Codes 
6061 to 6079.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V.

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

Visual impairment can also be rated on the basis of loss of 
field of vision. 38 C.F.R. § 4.76.  However, in this case, 
there is no evidence of visual impairment based on the loss 
of field of vision. 

The Veteran contends that his decreased vision is not the 
result of immature cataracts or refractive error (See July 
2007 notice of disagreement).  Regardless of the its source, 
the Veteran's visual acuity does not meet the criteria for a 
compensable rating.  Vision in both eyes has been correctable 
to 20/30 or better on all current evaluations.  

The medical evidence does not indicate that there is 
impairment of visual acuity or field loss due to the right 
corneal scar, nor have there been any reports of pain, rest-
requirements, or episodic incapacity.  

Therefore, for the entire appellate period, a noncompensable 
rating is warranted for a right corneal scar, status post 
injury, of the right eye.  The Veteran does not have an eye 
disability that would otherwise be compensable.  He has no 
constriction of Visual fields, and 

In this case, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), and finds no other provision upon which to 
assign a higher rating during the relevant period.  The 
weight of the evidence is against a finding that the 
disability approximates the criteria for a compensable 
rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.21.


Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the Veteran's right corneal scar is at 
most manifested by loss of visual acuity.  The rating 
schedule contemplates evaluations based on loss of visual 
acuity.  There have been no reports of symptoms that are 
outside the rating schedule.  Hence, the schedule reasonably 
describes the Veteran's disability, and referral for 
extraschedular consideration is not warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this matter, there is no evidence of unemployability; the 
Veteran has not claimed the inability to secure gainful 
employment due to his service-connected disability.  
Accordingly, the Board concludes that a TDIU rating is not 
warranted for the disability noted above. 


ORDER

Entitlement to a compensable disability rating for a right 
corneal scar, status post eye injury, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


